Citation Nr: 1802175	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1980 through May 1986.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction ("AOJ")).

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  During this hearing, the Veteran raised the issue of entitlement to an award of a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").  Specifically, the Veteran alleged an inability to obtain and maintain employment due to her service-connected bilateral knee disabilities. 

The Board has no jurisdiction over the Veteran's claim for entitlement to a TDIU.  In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court of Appeals for Veterans Claims ("Court/CAVC") explained that "the Board's jurisdiction is limited to deciding questions in 'appeals' of 'a matter which under [38 U.S.C. § 511 (a) ] is subject to decision by the Secretary' and which has been the subject of a decision by an [agency of original jurisdiction (AOJ)]." 4 Vet. App. at 391.  As such, the Board must refer the Veteran's claim for entitlement to a TDIU to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Finally, the issues of entitlement to an award of service connection for a right and left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The medical evidence indicates that the Veteran's low back disability, to include degenerative disc disease of the lumbar spine, is proximately due to or the direct result of her service-connected bilateral knee disabilities. 


CONCLUSIONS OF LAW

Resolving all reasonable doubt in her favor, the Veteran has a low back disability, to include degenerative disc disease of the lumbar spine, secondary to her service-connected bilateral knee disabilities.  38 U.S.C.  §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claims for entitlement to service connection, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain on her behalf, in letters  dated December 2010 and March 2011. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of her claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the March 2011 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Board is aware that the Veteran has referenced applying for disability benefits from the Social Security Administration ("SSA").  Ordinarily VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, as the Board is granting the benefit sought on appeal, the AOJ's failure to obtain these records does not prejudice the Veteran. 

The Veteran has additionally been afforded a VA examination, which fully addressed the Veteran's reported symptoms, frequency, and severity of the Veteran's low back disability, and the interference these symptoms cause on her ability to complete basic daily tasks.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the May 2011 VA examination, and medical opinion provided, is thorough, supported by a clear rationale, based upon a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiner considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that the May 2011 VA examination and medical opinion is adequate to decide the Veteran's claim for entitlement to service connection for low back disability discussed herein.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a December 2016 videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2016 hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that arthritis is an enumerated "chronic" disability under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection for any arthritis disability.  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is presently seeking entitlement to service-connection for a low back disability.  In statements to the Board, the Veteran contends that her current back disability was caused by her service-connected bilateral knee disabilities.  Specifically, the Veteran alleges that as a result of her bilateral knee replacement surgeries, and the resulting alteration to her gait, she has developed a lumbar spine disability.  See e.g. December 2016 Testimony.  

As an initial matter, the Board observes the Veteran has met the first prong of entitlement to service connection, the existence of a current disability.  A review of the Veteran's medical records shows she has a current diagnosis for degenerative disc disease of the lumbar spine, with spondylolisthesis.  See e.g. Sandhills Orthopedic and Spine Medical Records.  Therefore, the Board finds the Veteran has satisfied the first element of service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Second, the Board observes that the Veteran has not reported an onset of her current low back disability until many years subsequent to her separation from military service.  Rather, the Veteran contends that her low back disability developed secondary to her service-connected bilateral knee disabilities.  

As to the second element of service-connection, and in-service occurrence, the Board notes that the Veteran has not alleged that her current low back disability is directly related to her active duty service.  Likewise, a review of the medical records does not suggest that the Veteran's low back disability is directly related to service.  Instead, and as noted above, the Veteran has alleged that her low back disability developed secondary to her service-connected bilateral knee disabilities.  Accordingly, the Board will only address the theory of secondary service connection for the Veteran's low back disability, as this is the only theory raised by the Veteran or reasonably raised by the evidence of record.

After reviewing the medical and lay evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an award of service connection for a low back disability, as secondary to her service-connected bilateral knee disabilities.  

In reaching this determination, the Board is aware that the evidentiary record contains two medical opinions.  The first medical opinion, the May 2011 VA examination, concludes that the Veteran's low back disability is less likely than not related to her service-connected bilateral knee disabilities.  In support of this conclusion, the examiner cites to the Veteran's lay statements, including her statements that she reduced her overall physical activities following her 2008 right knee replacement surgery.  The examiner explained that the Veteran's statements indicated that because she was less active, she was therefore putting less stress, weight, etc. on her low back, which made it less likely than not that the Veteran's bilateral knee disabilities caused or aggravated her low back disability.  Additionally, the examiner concluded that the Veteran has not demonstrated such an altered gait as to place undue pressure on her lumbar spine.  Based upon these findings, the examiner concluded it was less likely than not that the Veteran's bilateral knee disabilities caused or aggravated her low back disability.  

After considering this May 2011 VA examination and medical opinion, the Board finds that it is entitled to less weight and probative value.  The Board finds that that the examiner's conclusions and reliance upon the Veteran's reports of reduced physical activity are flawed.  Here, while the Veteran reported that she reduced her physical activity, this statement should not be taken to mean that she ceased all forms of weight bearing activities.  This conclusion is supported by the medical records, which indicate that the Veteran engaged in physical therapy programs following each knee replacement surgery and following her lumbar spine surgeries.  As such, the Board finds this opinion to be of diminished probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993)(holding the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).

The record contains a second medical nexus opinion, from the Veteran's treating physician, Dr. J.R.  See Sandhill Orthopedic and Spine Clinic.  In this report, Dr. J.R. explains that it is his belief that the Veteran's bilateral knee disabilities aggravated the Veteran's low back disability to the point where she required surgical intervention.  In support of this conclusion, Dr. J.R. cited to his longitudinal treatment history with the Veteran, and her reports of chronic and continuous symptoms of pain, stiffness, and reduced range of motion. 

The Board has considered this September 2013 medical opinion, and the accompanying medical records, and finds that it is provides probative evidence of a nexus between the Veteran's current low back disability and her service-connected bilateral knee disabilities.  In addition to this medical statement, the Board observes that the corresponding treatment records reflect a lengthy history of treatment for complaints of low back pain following the Veteran's 2008 right knee replacement surgery.  The Veteran has reported these symptoms on a continuing basis, and has been actively treated by Dr. J.R. for her symptoms.  These records add support and credibility to Dr. J.R.'s original conclusion, as he has been able to observe the progression of the Veteran's symptoms and her reports of pain and limited movement. 

Therefore, the Board is left with a combination of both positive and negative medical opinions regarding the nexus between the Veteran's current low back disability and her service-connected bilateral knee disabilities.  Certain elements of both the positive and negative nexus opinions have their flaws, such as speculation and inaccurate factual reporting.  However, there is no apparent basis for wholly rejecting one opinion and completely favoring another.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

In conclusion, and in light of the foregoing evidence, the Board concludes that the evidence for and against the Veteran's secondary service connection claim is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in her favor.  See 38 U.S.C.A. § 5107;  38 C.F.R. § 3.102.  The Board emphasizes that it is granting secondary service connection for a low back disability, to include degenerative disc disease of the lumbar spine, on the basis that it is the direct result of her service-connected bilateral knee disabilities, as opposed to aggravation. 


ORDER

Service connection for a low back disability, to include degenerative disc disease of the lumbar spine, as secondary to the service-connected bilateral knee disabilities is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  Specifically, the Board finds the AOJ has not fully complied with VA's statutory duty to assist the Veteran in developing her claim.  

The Board notes that the Veteran's medical records make references to an application for disability benefits from the Social Security disability ("SSA").  Specifically, during her May 2011 VA examination, the Veteran stated that she intended to apply for SSA benefits, as she was unable to work due to her knees and low back disabilities.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Federal Circuit has limited VA's duty to assist, for the purpose of obtaining SSA records, to those records which are relevant to the claim adjudicated.  Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  The Federal Circuit then defined "relevant" records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  

As applied to the Veteran's application for entitlement to service-connection for a bilateral hip condition, the Board finds that the Veteran's application for SSA benefits, and all associated medical records, would be relevant to her claim for entitlement to service connection.  Specifically, based upon a review of the current medical record, there is no evidence which indicates the Veteran has been diagnosed with any discernable right and/or left hip disability.  In making this determination, the Board is aware that the most recent VA medical records available are dated through June 2011.  Thus, the Board finds these additional medical records would be relevant to the Veteran's claim, especially if they demonstrate the existence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007)(holding that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic).  

In this regard, the Board further finds that a remand is required to obtain the Veteran's updated VA treatment records.  As noted above, the veteran's VA treatment records are dated through June 2011.  However, during the Veteran's December 2016 hearing, she testified that she still receives regular treatment at the Durham VAMC.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  As the Veteran has identified relevant outstanding medical records, the Board finds that a remand is required to obtain such evidence. 

Additionally, the Board finds that a remand is required to obtain an addendum medical opinion specific to the Veteran's right hip.  During the May 2011 VA examination, the examiner reported that radiographs of the Veteran's hips had been normal throughout the appeal period, showing no evidence of any bony abnormalities.  However, the Board finds that a July 2009 x-ray, referenced in the May 2011 VA examination, reports that the Veteran's right hip joint contains an "acetabuli."  The Board notes that this is a "large, cup-shaped, cavity on the lateral surface of the os coxae, in which the head of the femur articulates."  See Dorland's Illustrated Medical Dictionary 11 (32nd ed. 2012).  

Based on this definition, the Board is unsure of the significance of this July 2009 right x-ray report.  Specifically, the Board is unsure as to whether this notation indicates there was, or is, present some type of right hip bony abnormality, or whether this finding is normal.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.").  As such, the Board finds that a remand is required so that an addendum medical opinion may be obtained which discusses the significant of this July 2009 x-ray report. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the most current and updated version of the Veteran's VA treatment records from the Durham VAMC, and associate these records with the veteran's claims file. 

The AOJ should contact the Veteran, and with her assistance identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated her for her bilateral hip disabilities.  In obtaining these records, the AOJ is instructed to follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c). 

2.  The AOJ should then obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.  

3.  After any additional records are associated with the claims file, the AOJ should obtain an addendum medical opinion from the May 2011 VA examiner.  If the June May 2011 VA examiner is no longer available, the Veteran should be scheduled for a new VA orthopedic examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(i)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hip disabilities were caused by or had their clinical onset during the Veteran's active duty service? 

(ii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hip disabilities were caused or aggravated by any of the Veteran's service connected disabilities, including the service-connected bilateral knee disabilities?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(a)  the significant of the July 2009 right hip x-ray and the notation that the Veteran's right hip joint contains an "acetabuli;" and

(b) the Veteran's reports of chronic and continuous bilateral hip pain since her 2008 knee replacement surgery. 

It should be noted that the Veteran is considered competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of her bilateral hip symptoms. 

4.  The AOJ should notify the Veteran that it is her responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


